Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 09/06/2019, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
per se, therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
See MPEP 2106.03
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel (US 2014/0091903) and Lucy (US 2002/0118579).
Regarding claim 1, Birkel discloses an apparatus for enabling user setting function in vehicle 14, the apparatus comprising a processor and a memory for storing at least one user input vehicle setting (processor 200, with memory 270 providing a method including user setting function 26a associated with preference database 28 in figs 1-6, para 0015, 0023-0031), wherein the apparatus is configured to:
determine access into a vehicle has been granted based on receipt of a primary identifier from a primary electronic device (permit user 12 to enter vehicle 14 by detecting proximity of first mobile device 16 even if second mobile 18 is not present in para 0013, the first device 16 is a key fob in figs 1-3, para 0011 with identification based RFID or other proximity ID in para 0040);
determine the identity of a user based on receipt of a secondary identifier from a secondary electronic device (identify/ authenticate the user by detecting proximity of second mobile device 18, the second device 18 is a smartphone identity by passcode in para 0011-0013, RFID or other identifier in para 0040); and
enabling user setting function in vehicle 14 associated with the determined identity of the user (successful identify/ authenticate of the user enabling associated user setting function in para 0011, 0015-0016, 0023, 0025, 0050, 0059). 
Birkel discloses the user setting function to customize various setting (seat preferences, radio preferences) in response to multi-factor authentication including proximity of first and second mobile devices in para 0025.  Accordingly, the use of a 
Birkel discloses preferences in a database structure in para 0023, but does not expressly state that enable user setting function to enable storing in the memory the user input vehicle setting associated with the determined identity of the user
Lucy discloses an analogous art apparatus for setting memory preferences in a vehicle from a vehicle entry device (title, abstract).  Once settings are adjusted by a primary vehicle user, they are stored in a memory location 20 in the vehicle in association with the user ID either automatically or when a memory button on the remote entry device is depressed by the user to allow multiple authorized users identified by remote transmitters to store and recall adjusted settings for comfort and convenience (abstract, para 0009, 0019-0024).
Regarding clam 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Birkel, the enable user setting function to enable storing in the memory the user input vehicle setting associated with the determined identity of the user in view Lucy disclosing such storing to allow multiple authorized users identified by remote transmitters to store and recall adjusted settings for comfort and convenience and Birkel disclosing users with multiple user remote (mobile) devices for multi-factor authentication providing high level of security with less cost, delay and inconvenience to the user. 

Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the apparatus is further configured to provide an output signal for causing a change in a vehicle setting of a property of the vehicle, and the output signal is provided in response to said determining that access into the vehicle has been granted in view of Birkel disclosing security module 24c enables (grants 38) user setting function 26a upon entry via door locks 26b with proper authentication (para 0011, 0023, 0025, 0050, 0059) and Lucy disclosing user setting including recalling memory settings upon operation of the remote entry device to convey the setting data to adjust vehicle elements for user comfort/convenience (abstract, para 0011, 0020-0023). 

Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the apparatus is further configured to: determine that, based on a second primary identifier having been received from a second primary electronic device, access into the vehicle has been granted; determine the identity of a second user based on receipt of a second secondary identifier from a second secondary electronic device; and enable storing a user input vehicle setting associated with the second user in the memory in view of Birkel disclosing plurality of users (dad, mom, sally) each identified/ authenticated by multiple factors associated with multiple first devices 16 and multiple second devices 18 and multiple respective vehicle settings (figs 3-4, para 0016-0018, 0021, 0023)
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the apparatus is further configured to: store the secondary identifier associating the secondary electronic device to the user; store a third identifier 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the user input vehicle setting comprises at least one selected from a group consisting of: a seat position; a mirror position; an entertainment or infotainment system setting; in view of Birkel disclosing seat and entertainment (radio) preferences (para 0025) and Lucy disclosing seat, mirror, radio settings (abstract, 0002-0003, 0019) as obvious vehicle settings for comfort/ conveniences.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the apparatus is further configured to: receive an override signal; and on receipt of receiving an override signal, prevent storing of any user input vehicle in the memory in view of Birkel disclosing a denial component to deny user requests (para 0016-0017, 0025, 0046),  “non-master” devices prevented from changing settings (par 0019) and/or Lucy disclosing an override function for the primary user (par 0012) to prevent unauthorized/ distracted scenarios.

Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the apparatus is further configured to: enable the storing of user input vehicle setting based on a determination that the vehicle has been locked from outside of the vehicle in view of Lucy disclosing memory function in response to actuation of lock/unlock buttons (para 0012) to use existing buttons or automatically every time the engine is shut off (par 0013) for automatic storing to memory, and where lock from outside would be provided by the button operation and/or as conventional security function after shutting off and exiting the vehicle.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the radio signal receiver comprises at least one selected from a group consisting of: a Bluetooth transceiver; a wireless local area network (wireless LAN) transceiver; and a radio frequency identification (RFID) reader in view of Birkel disclosing proximity sensors, first/second factor modules and paring module receiving signals from first and second mobile devices using Bluetooth, NFC, RFID or other technology to wirelessly identify, pair, communication and authenticate the mobile devices with the vehicle (par 0019, 0022, 0040)
Regarding claim 13, Birkel discloses the system comprising a primary electronic device and wherein the primary electronic device comprises a portable key configured to 
Regarding claim 14, Birkel discloses wherein the system further comprises the secondary electronic device, which is configured to perform at least one function independently from the vehicle (second mobile device is a smartphone, smart tablet, personal digital assistant, media player, imaging device, and so forth in para 0011).
Regarding claim 15, Birkel discloses wherein at least one of the functions comprises either or both transmitting and receiving signals via a telecommunications network (smartphone is a telephone that communicates with a telephone network). 
Regarding claim 16, a vehicle comprising the apparatus of claim 1 would have been obvious in view of reasons applied above to claim 1 and in view of the Birkel (vehicle 14 in abstract, fig 1) and Lucy (apparatus 100 of a vehicle 110 in abstract, fig 1, para 0030 ) to implement vehicles settings function in a vehicle.
Regarding claim 17, Birkel discloses method of enabling user setting function in vehicle 14 (title, abstract, figs 1-6, para 0024), the method comprising:
determining that access into a vehicle has been granted based on a receipt of a primary identifier from a primary electronic device (permit user 12 to enter vehicle 14 by detecting proximity of first mobile device 16 even if second mobile 18 is not present in para 0013, the first device 16 is a key fob in figs 1-3, para 0011 with identification based RFID or other proximity ID in para 0040);
determining that a secondary identifier has been received from a secondary electronic device (identify/ authenticate the user by detecting proximity of second mobile 
determining a user identity, based on the secondary identifier (identify/ authenticate the user by detecting proximity of second mobile device 18, the second device 18 is a smartphone identity by passcode in para 0011-0013, RFID or other identifier in para 0040);
enabling user setting function in vehicle 14 associated with the determined identity of the user (successful identify/ authenticate of the user enabling associated user setting function in para 0011, 0015-0016, 0023, 0025, 0050, 0059).
Birkel discloses the user setting function to customize various setting (seat preferences, radio preferences) in response to multi-factor authentication including proximity of first and second mobile devices in para 0025.  Accordingly, the use of a multi-factor authentication scheme may enable new factors to be paired with the vehicle 14 at considerably less cost, delay and inconvenience to the user 12, while maintaining a relatively high level of security with respect to the vehicle 14 in para 0011-0016.
Birkel discloses preferences in a database structure in para 0023 and user interface (UI 34) for user input (para 0015, 0019, 0020, 0022) but does not expressly state that user setting function includes 
determining that a user input vehicle setting has been received; and enable storing of said user input vehicle setting associated with said user identity. 
Lucy discloses an analogous art apparatus for setting memory preferences in a vehicle from a vehicle entry device (title, abstract).  Vehicle elements 12, 14, 16, 18 
Regarding clam 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Birkel, the user setting function to include determining that a user input vehicle setting has been received; and enable storing of said user input vehicle setting associated with said user identity in view Lucy disclosing determining that user settings have been received from the user and enable storing of the user input settings to allow multiple authorized users identified by remote transmitters to store and recall adjusted settings for comfort and convenience and Birkel disclosing users with multiple user remote (mobile) devices for multi-factor authentication providing high level of security with less cost, delay and inconvenience to the user.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, storing data to register the secondary electronic device as being associated to the first primary electronic device; and enabling the storing of the user input vehicle setting only when the secondary identifier is received from the secondary device registered as being associated to the primary electronic device in view 
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above providing an output signal for causing a change in a vehicle setting, wherein the output signal is provided in response to said determining that access into the vehicle has been granted in view of Birkel disclosing security module 24c enables (grants 38) user setting function 26a upon entry via door locks 26b with proper authentication (para 0011, 0023, 0025, 0050, 0059) and Lucy disclosing user setting including recalling memory settings upon operation of the remote entry device to convey the setting data to adjust vehicle elements for user comfort/convenience (abstract, para 0011, 0020-0023).
Regarding claim 28, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a computer program which when executed on a processor causes the processor to perform the method of claim 17 in view of the reasons applied above to claim 17 and in view of Birkel disclosing computer program (computer program code, software, firmware, instructions) executed by a processor to implement the method .

Claims 1-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel (US 2014/0091903) and Lucy (US 2002/0118579) as applied above and further in view of Gould (US 2017/0369071).
Gould discloses an analogous art vehicle setting apparatus (title, abstract).  A flexible and dynamic approach provides intelligent determining of driver identity to implement and update user specific vehicle settings (par 0004, 0016) using key fob ID and/or mobile device (par 0006, 0017).  A primary mobile device (key fob 112) includes a unique ID (para 0018) and a secondary mobile device (mobile device 114) includes a unique ID (para 0019).   The key fob ID may be received in response to the unlock operation (par 0033).  Once the mobile device 114 is onboard, the mobile device ID may be received (par 0034).  When a device ID is received, a database may be searched to select driver ID and profile and further ID scanning (analyzing) is provided to intelligently and accurately identify the user (para 0035-0036). The settings are saved at shutdown (para 0039, 0064).  Driver ID and user profile may be associated to either or both a key fob device and mobile device (0059-0060).  Profiles include vehicle settings in association with user ID, the settings including a seat position (seat position in para 0002); a mirror position (mirror position in para 0002); an HVAC setting (climate control system settings in para 0002, HVAC in para 0022); a driving aid setting (navigation system settings, instrument panel display options in para 0002); an entertainment or 
Regarding claims 1-19 and 28, Gold is applied as further evidence that it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above using either or both primary and secondary mobile devices with unique IDs to intelligently and accurately identify a driver/ user to enable dynamically and flexibly loading and/or saving driver/ user preference settings for the vehicle.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the user input vehicle setting comprises at least one selected from a group consisting of: a seat position; a mirror position; an HVAC setting; a driving aid setting; an entertainment or infotainment system setting; and a powertrain setting in view of Gould disclosing such settings as desirable settings to be stored in association with user ID for user comfort, convenience or preference.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the radio signal receiver comprises at least one selected from a group consisting of: a Bluetooth transceiver; a wireless local area network (wireless LAN) transceiver; and a radio frequency identification (RFID) reader in view of Birkel disclosing proximity sensors, first/second factor modules and paring module receiving signals from first and second mobile devices using Bluetooth, NFC, .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Birkel (US 2014/0091903) and Lucy (US 2002/0118579) as applied above and further in view of  Berstis (US 6198996).
Berstis discloses an analogous art vehicle setting apparatus (title, abstract) with preference settings in association with user ID, the settings including a seat position (seat and steering 420 in fig 4); a mirror position (mirrors and windows 430 in fig 4); an HVAC setting (air temperature and flow 410 in fig 4); a driving aid setting (navigation and tracking 600 in fig 2 and/or safety, warning features 800 in fig 2, fig 8); an entertainment or infotainment system setting (audio 700 in fig 2, fig 7); a suspension setting (suspension performance tuning 350 in fig 3); a brake setting (antilock braking 820 in fig 8); and a powertrain (engine performance 900 in fig 9).  Also see corresponding preference in figs 18-21, col 4 line 17-col 6 line 43 and col 19 line 66-col 21 line 59.  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the user input vehicle setting comprises at least one selected from . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suman (US 5525977) and Burzio (US 2005/0225429) disclose vehicle personalization.  Muhme (US 5886634) discloses a security system with multiple associated tags.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/23/2021						 /EDWIN C HOLLOWAY III/
(571) 272-3058					Primary Examiner, Art Unit 2683